Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
  
 	Claims 1-30 are allowed.  
This action/allowance is in response to Applicant's claim amendments and remarks filed on 02/03/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art KIM (US 2021/0105820) [0012] [0013] [0172] a user equipment (UE) in a wireless communication system receive RACH resource information, including information about an association relation between synchronization signal (SS) blocks of a cell and RACH resources, and RACH preamble information indicating a preamble sequence dedicated to the UE. 
AMURU et al. (2018/0324850) para [0028] [0281] [FIG. 12] performing the random access procedure for a handover RACH based on the association between the RACH resources and at least one of multiple SS blocks and multiple CSI-RS resources. 
AKKARAKARAN (20180110074) [0025] two-step RACH procedure, the UE combines a first message (e.g., message 1) and a third message (e.g., message 3) of the four-step RACH procedure into one message, and transmits to the base station. The base station combines a second (e.g., message 2) and a fourth message (e.g., message 4) of the four-step RACH procedure and sends as a response to the UE. The combining of the messages provides a low-latency RACH procedure at the UE. An optional sounding reference signal (SRS) which is used as a reference signal is transmitted with the combined message that is transmitted to the base station.
PARK (2020/0037385) para [0714] the eNB determine a scrambling ID based on the beam information reported by the UE and apply the scrambling ID for data transmission and reception in a subsequent RACH procedure and an initial access procedure.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “obtain a first association between at least one SRS resource or resource set of the one or more SRS resources and at least one random access channel (RACH) resource of one or more RACH resources allocated for a subsequent RACH procedure; and cause the transceiver to transmit, while outside the first state, at least a first signal of the RACH procedure” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 19, 29 and 30 mutatis mutandis. Accordingly, claims 2-18 and  20-28 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471